Case 3:15-md-02670-JLS-MDD Document 1505 Filed 10/15/18 PageID.107097 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                          Case No.: 15-MD-2670 JLS (MDD)
12   PRODUCTS ANTITRUST LITIGATION
                                                      ORDER GRANTING JOINT
13                                                    MOTION AND STIPULATION OF
                                                      VOLUNTARY DISMISSAL
14
                                                      (ECF No. 1495)
15
16         Presently before the Court is Plaintiff Grand Supercenter, Inc. and Bumble Bee
17   Foods, LLC, Star Kist Co., Dongwon Industries Co., Ltd., Del Monte Corp., Tri-Union
18   Seafoods LLC d/b/a Chicken of the Sea International, and Thai Union Group PCL’s Joint
19   Motion and Stipulation of Plaintiff’s voluntary dismissal of this lawsuit. Good cause
20   appearing, the Court GRANTS the Joint Motion, and DISMISSES WITHOUT
21   PREJUDICE Plaintiff Grand Supercenter, Inc.’s lawsuit. As stipulated, each party will
22   bear its own costs and attorneys’ fees. This order does not affect the rights or claims of
23   any other plaintiff against any defendant in the above-captioned litigation.
24         IT IS SO ORDERED.
25   Dated: October 15, 2018
26
27
28

                                                  1
                                                                              15-MD-2670 JLS (MDD)
